EXHIBIT 10.1

Fiscal Year 2005 Management Bonus Plan
of Hutchinson Technology Incorporated

Hutchinson Technology Incorporated (“HTI”) has a management bonus plan that
covers executive officers and certain other management-level employees. The
decision to pay out bonuses is made annually by the Compensation Committee of
HTI’s Board of Directors. The Committee’s decision is based on HTI’s attainment
of a financial goal for the fiscal year as well as certain milestones that
represent achievement of strategic company initiatives. Bonuses are paid in cash
in the first quarter of the following fiscal year.

